DETAILED ACTION
1. This action is a response to an after final filed 1/29/21 in which claims 42-66 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-44, 50, 52, 55 and 57-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No.: 2015/0049700), herein Liu and Ji et al. (Pub. No.: 2015/0319633), herein Ji.

As to claim 42, Liu teaches a method performed by a network node associated with a cell in a wireless communication system, the method comprising: 
generating resource location information identifying one or more candidate time-frequency resource locations (Liu Fig. 3 (S301) allocate a resource area for ePDCCH localized); and
 transmitting the resource location information to one or more user equipment (UE) and/or one or more other network nodes (Liu Fig. 3 (S306) send information on the resource area to the UE).  


for a common control channel utilized in the cell

However Ji does teach
for a common control channel utilized in the cell (Ji [0086] the eNB allocates a common control channel for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji, because Ji [0086] teaches us a plurality of UEs receive the control information simultaneously and configure the control information to be identical in size with other control information to avoid the need to transmit extra control information.


As to claim 61, Liu teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
 receiving resource location information from a network node, the resource location information identifying one or more candidate time-frequency resource locations (Liu Fig. 3 (S306) send information on the resource area to the UE); and
 monitoring the one or more of the candidate time-frequency resource locations for signaling communicated over the common control channel (Liu Fig. 7 DCI)  

Liu does not teach
for a common control channel utilized in the cell

However Ji does teach
for a common control channel utilized in the cell (Ji [0086] the eNB allocates a common control channel for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.

As to claim 63, Liu teaches a network node associated with a cell in a wireless communication system, the network node comprising:
 processing circuitry (Liu Fig. 8)
memory containing instructions executable by the processing circuitry whereby the network node is operative to (Liu [0074] the present invention can be implemented in software, hardware or combination of software and hardware. The hardware portion can be implemented by using dedicated logic; the software portion can be stored in a memory and executed by an appropriate instruction executing system such as a microprocessor, a personal computer (PC) or a mainframe computer)
 generate resource location information identifying one or more candidate time-frequency resource locations (Liu Fig. 3 (S301) allocate a resource area for ePDCCH localized); and 
transmit the resource location information to one or more user equipment, UE, and/or one or more other network nodes (Liu Fig. 3 (S306) send information on the resource area to the UE).  


Liu does not teach
for a common control channel utilized in the cell

However Ji does teach
for a common control channel utilized in the cell (Ji [0086] the eNB allocates a common control channel for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.

As to claim 65, Liu teaches a user equipment (UE) in a wireless communication system, the UE comprising: 
processing circuitry (Liu Fig. 9);
 memory containing instructions executable by the processing circuitry whereby the UE is operative to (Liu [0074] the present invention can be implemented in software, hardware or combination of software and hardware. The hardware portion can be implemented by using dedicated logic; the software portion can be stored in a memory and executed by an appropriate instruction executing system such as a microprocessor, a personal computer (PC) or a mainframe computer) : 
receive resource location information from a network node, the resource location information identifying one or more candidate time-frequency resource locations (Liu Fig. 3 (S306) send information on the resource area to the UE);  and
 monitor the one or more candidate time-frequency resource locations for signaling communicated over the common control channel (Liu Fig. 7 DCI)  
Liu does not teach
for a common control channel utilized in the cell


for a common control channel utilized in the cell (Ji [0086] the eNB allocates a common control channel for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.


As to claim 43, the combination of Liu and Ji teach the method of claim 42, further comprising: 
selecting a time-frequency resource location of the one or more candidate time-frequency resource locations for the common control channel (Liu Fig. 7 candidate 1 and Ji [0057] received common control channel); and 
transmitting control signaling to the one or more UEs over the selected time-frequency resource (Liu Fig. 7 (DCI))
It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.

As to claim 44, the combination of Liu and Ji teach the method of claim 43, wherein the control signaling comprises information about a slot format that is indicative of whether a certain slot is uplink or downlink, and/or which portion of a slot is reserved for uplink or downlink transmission (Liu [0026] the UE can read out the corresponding downlink scheduling)

As to claim 50, the combination of Liu and Ji teach the method of claim 42, wherein the control signaling comprises time-frequency resource location information, configuration information, and/or (Liu Fig. 3 send information on the resource area to the UE Ji [0057] received common control channel)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.

As to claim 52, the combination of Liu and Ji teach the method of claim 43, wherein the control signaling comprises unicast signals transmitted to a single UE (Liu fig. 3 UE specific search space)


As to claim 55, the combination of Liu and Ji teach the method of claim 42, further comprising generating configuration information for the common control channel, the configuration information including values for a numerology, a periodicity, a modulation scheme, a payload size, a code rate, a multi-antenna scheme, and/or fallback values to be used as configuration information values where current configuration information is unavailable (Liu [0041] For example, radio resources of a candidate are bundled with antenna ports (multi-antenna scheme) as well as scrambling sequences)
 

As to claim 57, the combination of Liu and Ji teach the method of claim 42, wherein the resource location information is transmitted to the one or more UEs via one or more system information blocks (SIBs), one or more master information blocks (MIBs), one or more master system information blocks (MSIBs), dedicated radio resource control (RRC) signaling, and/or media access control (MAC) signaling (Liu [0042] In step S306, information on the resource area is sent to the UE via a semi-static signaling message, so that the allocated resource area can be informed to the UE, and the resource allocation can be only changed semi-statically. In one embodiment, the semi-static signaling is Radio Resource Control (RRC) signaling)
 
As to claim 58, the combination of Liu and Ji teach the method of claim 42, further comprising: adding a flag to downlink control information (DCI) message, the flag indicating whether control information has been transmitted by the network node in a slot (Liu Fig. 7 DCI (the DCI is a flag indicating control information); 
and transmitting the DCI message to the one or more UEs (Liu Fig. 7 DCI)

As to claim 59, the combination of Liu and Ji teach the method of claim 42, wherein the resource location information identifies one or more control channel elements (CCEs), one or more resource element groups (REGs), and/or one or more resource elements (REs) (Liu Fig. 7 CCEs)

As to claim 60, the combination of Liu and Ji teach the method of claim 42, wherein the one or more candidate time-frequency resource locations spans a plurality of slots and/or a plurality of transmission occurrences over the common control channel (Liu [0035] can be allocated using PRB pairs (where 1 RB is a slot, PRB pair = 2 slots Ji [0086] the eNB allocates a common control channel for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.



As to claim 62, the combination of Liu and Ji teach the method of claim 61, further comprising receiving control signaling from the network node on the common control channel over the identified time-frequency resource (Liu Fig 7 Candidate 1 -> DCI  Ji [0086] The eNB allocates a common control channel region in order for a plurality of UEs to receive the control information)
It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.

As to claim 64, the combination of Liu and Ji teach the network node of claim 63, wherein the instructions are such that the network node is further operative to: select a time-frequency resource location of the one or more candidate time- frequency resource locations for the common control channel (Liu Fig. 3 allocate ePDCCH Ji [0086] The eNB allocates a common control channel region in order for a plurality of UEs to receive the control information.
); and transmit control signaling to the one or more UEs over the selected time-frequency resource (Liu Fig 7 Candidate 1 -> DCI Ji [0086] The eNB allocates a common control channel region in order for a plurality of UEs to receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.


As to claim 66, the combination of Liu and Ji teach the UE of claim 65, wherein the instructions are such that the UE is further operative to receive control signaling from the network node on the common control channel over the identified time-frequency resource (Liu Fig. 7 (DCI) Ji [0086] receive the control information)

It would have been obvious to combine the teachings of Liu with Ji for the same reasons stated in claim 42.


Claims 45-49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ji and Qu et al. (Pub. No.: 2014/0029584), herein Qu.

As to claim 45, Liu and Ji teach the method of claim 43,

Liu nor Ji teach
 wherein the control signaling comprises an uplink opportunity indicator, the uplink opportunity indicator identifying a time period during which an uplink transmission opportunity exists for the one or more UEs.  

	However Qu does teach
wherein the control signaling comprises an uplink opportunity indicator, the uplink opportunity indicator identifying a time period during which an uplink transmission opportunity exists for the one or more UEs (Qu [0095] send an uplink grant)

It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu, because Qu teaches us this may be required since different types of uplink data may be targeted for different reception groups. As an example, some uplink data comprises measurement reports targeting a specific group of cells that utilize such information for radio resource management, while other uplink data targets to other group of cells for more efficient utilization of radio resources (Qu [0095])


As to claim 46, the combination of Liu, Ji  and Qu teach the method of claim 45, further comprising receiving a channel state indicator (CSI) report and/or scheduling request (SR) transmitted during the identified time period by at least one of the one or more UEs responsive to transmitting the control signaling comprising the uplink opportunity indicator (Qu [0095] For each communications system resource group, there may be a single scheduling request (SR) resource signaled to the UE)

	It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu for the same reasons stated in claim 45.

As to claim 47, the combination of Liu, Ji and Qu teach the method of claim 43, wherein the control signaling comprises a measurement opportunity indicator, the measurement opportunity indicator identifying a time period during which a UE measurement opportunity exists for the one or more UEs (Qu [0118] an eNB may signal information about the communications system resource groups of CSI-RS and/or CRS resources (measurement opportunity indicator) to a UE, where examples of the information may be parameters about groupings of CSI-RS and/or CRS resources. The CRS resource may be used for CQI measurements)

	It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu for the same reasons stated in claim 45.

  
As to claim 48, the combination of Liu, Ji and Qu teach the method of claim 47, wherein the measurement opportunity indicator identifies the time period as one or more slots, one or more subframes, and/or one or more symbols (Qu [0051] There may be multiple CSI-RS resources configured for a UE, therefore, there may be specific time-frequency resource and scrambling code(s) (symbol) assigned by an eNB for each CSI-RS resource)

It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu for the same reasons stated in claim 45.



As to claim 49, the combination of Liu, Ji and Qu teach the method of claim 47, wherein the measurement opportunity indicator identifies one or more reference signals to be measured by a UE during the time period (Qu [0051] There may be multiple CSI-RS resources configured for a UE, therefore, there may be specific time-frequency resource and scrambling code(s) (symbol) assigned by an eNB for each CSI-RS resource)

It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu for the same reasons stated in claim 45.


As to claim 52, the combination of Liu, Ji and Qu teach the method of claim 47, further comprising receiving one or more measurement reports from the one or more UEs responsive to transmitting the measurement opportunity indicator (Qu [0119] a control signal, such as a PDCCH and/or EPDCCH, may be a trigger for an aperiodic CQI report. For each communications system resource group of CSI-RS and/or CRS resources, there may be a trigger control channel, such as a PDCCH and/or EPDCCH, operating as a trigger for a single aperiodic CQI feedback. In order for a PDCCH and/or EPDCCH to trigger an aperiodic CQI feedback, there may be a bit field to indicate which CSI-RS and/or CRS resource(s) is requested to be used for the aperiodic CQI feedback)

It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Qu for the same reasons stated in claim 45.






Claims 53, 54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ji and Kim et al. (Pub. No.: 2013/0322324), herein Kim

As to claim 53, Liu and Ji teach the method of claim 43,

Liu and Ji do not teach
 wherein the control signaling comprises multicast or broadcast signals.  

	However Kim does teach

	wherein the control signaling comprises multicast or broadcast signals (Kim [0004] an eNB can simultaneously transmit multiple data streams for a broadcast service)

	It would have been obvious before the effective filing date to combine the teachings of Liu and Ji with Kim, because Kim teaches us [0035] Downlink transport channels for transmission of data from the network to the UE include a Broadcast Channel (BCH) for transmission of system information.

As to claim 54, the combination of Liu, Ji and Kim teach the method of claim 42: 
(Kim Fig. 12 Handover request (S1204)); 
wherein transmitting the resource location information to one or more network nodes comprises transmitting the resource location information to the source network node responsive to receiving the handover request message (Kim [0010] the information on the search space(resource location information)may be included in a handover response message sent from the target cell to the serving cell)

It would have been obvious before the effective filing date to combine the teachings of Liu and JI with Kim, because Kim teaches us [0013] According to the embodiments of the present invention, a relay node can efficiently perform handover in a wireless communication system. 


As to claim 56, the combination of Liu, Ji and Kim teach the method of claim 50, further comprising: receiving a handover request message from a source network node requesting handover of a UE from the source network node to the network node (Kim Fig. 12 Handover request (S1204)); and
 transmitting the configuration information and the resource location information to the source network node responsive to receiving the handover request message (Kim [0010] the information on the search space(resource location information)may be included in a handover response message sent from the target cell to the serving cell)




Response to Arguments
Applicant’s arguments, filed 1/29/21 with respect to the rejection(s) of claim(s) 42-44, 50, 52 and 55-66 under Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ji.








Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467